Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, line 5 recites “a cutting edge” but “a cutting edge” was already introduce in line 3 of claim 13. The Examiner believes that this is a typographical mistake and that the Applicant meant to rectie “[[a]] the cutting edge”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “height” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 2 recites the limitation “sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite because lines 2-3 recites “a size of the microneedle to be formed is adjusted by controlling the amount of viscous composition on the upper surface of the first base in step a”, but “a size … of the microneedle to be formed is adjusted by controlling an interval between the first base and the second base in step b” in lines 12-13 of claim 1, from which claim 7 depends. It is unclear to the examiner whether control over the size of the microneedle is due to the interval spacing of claim 1, or if the size of the microneedle is controlled by the amount of viscous composition of claim 7, or both. Clarification is required. 
Claim 9 is indefinite because line 2 refers to “the base”; however, there is a first base and a second base, recited in claim 1. While the examiner understands that each of the first base and the second base produce a microneedle structure, there is at least insufficient antecedent basis for this limitation (i.e., “the base”) in the claim. It is also unclear whether the Applicant is referring to the first base or the second base. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0053472 to Spatz et al. 
Regarding claim 1, Spatz et al. discloses a method of manufacturing a microneedle, the method comprising the steps of: 
a) dropping a viscous composition (flowable substance 20) at one or more points (islands) on a surface (pattern face 31.2) of a first base (base with islands 36); 
b) positioning the first base (base with islands 36) so that the surface (pattern face 31.2) on which the viscous composition (flowable substance 20) is positioned, is positioned at a lower side of the first base (base with islands 36) and faces an upper surface (solid body face 21.2) of a second base (base with solid body face 21.2) spaced apart from the first base (base with islands 36) at a predetermined interval (see Fig. 2A); 
c) forming a viscous composition column (Figs. 2C), which is in contact with the first base (base with islands 36) and the second base (base with solid body face 21.2), from the viscous composition (flowable substance 20) attached to the first base (base with islands 36) by vibrating the first base or both of the first base and the second base to allow the viscous composition to extend downward vertically by vibration and gravity (viscous composition columns are formed due to melting of the flowable substance 20 at the solid body face 21.2 (paragraph 54), or both the solid body face 21.2 and the pattern face 3.2 heat up (paragraph 55), and it is well known that thermal energy creates vibration in the molecules that are being heated, and the Examiner notes that gravity is playing a role in the formation of the viscous composition columns as the first and second plates are separated (see Figs. 2C and 2D)); and 
d) drying and cutting (hardening and separation, paragraph 53) the formed viscous composition column (Fig. 2D), wherein a size or height of the microneedle to be formed is adjusted by controlling an interval between the first base and the second base the first base (base with islands 36) and the second base (base with solid body face 21.2) in step b (paragraph 53).
Spatz et al. does not expressly state that step a involves dropping the viscous composition on an upper surface of the first base, and then reversing the first base so that it ends up in the orientation shown in Fig. 2A. However, the first plate is in this position (i.e., where the viscous material is on a surface facing the second base) at the outset of the method shown in Figs. 2A-2D). 
Thus, the Examiner is of the position that it would have been obvious to one of ordinary skill as a matter of design choice in the art before the effective filing date of the present invention to have modified the method of Spatz et al. so that the step of applying a viscous composition at one or more points on a first surface of the first base is performed with the first surface of the first base being an upper surface, as this would be an easy way to control the application of the viscous composition to the islands 30 of the first base of Spatz et al. Such an arrangement would reduce undesirable challenges due to the force of gravity acting on the viscous composition when applying the viscous composition to the islands in the first place.
Additionally, the Examiner notes that the difference between the claimed invention and the invention taught by Spatz et al. is a matter of orientation of the first base during the application of the viscous material to the first base, and it would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to rotate the first base since a rotation of a component is a mere reversal (rotation) of the essential working parts of a device, which involves only routine skill in the art, and since orienting the first base so that the viscous composition can be dropped onto it would work with the force of gravity, rather than against the force of gravity. MPEP 2144.04(VI)(A).
Regarding claim 2, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and Spatz et al. further teaches that one or both of the first base and the second base have a film or sheet structure (see Figs. 2A-2D) including a polymeric resin-based material (bases are formed of polymeric resin materials, see paragraphs 29 and 45).  
Regarding claim 3
Regarding claim 9, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and Spatz et al. further teaches that heat can be applied through the base to heat the viscous composition (flowable substance 20) (paragraphs 54-55) and that an evaporation technique is used to harden the microneedles (paragraph 23). Spatz et al. also teaches a different embodiment, shown in Fig. 8, where heat is applied to a bottom of the base (heater 40 is located on a side of the second base from where the microneedles/viscous columns form). 
From these teachings, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device and method of Spatz et al., so that the heating is applied to a bottom of the base (base with islands 36 on it), similar to the placement of the heating element 40 in the embodiment of Fig. 8), and whereby the heating temperature can be reduced from a temperature that is useful for melting the viscous composition/flowable substance 20, to a temperature that us useful in the evaporative drying/hardening process (paragraphs 23 and 54-55 of Spatz et al.), since the embodiment of Fig. 2A-2D teaches heating the first base/base with islands 36 on it, but does not expressly state how the heat is applied (paragraph 54-55), and since Spatz et al., expressly teaches evaporative heating as a technique for drying the viscous columns (paragraph 23 of Spatz et al.). 
Regarding claim 10, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and Spatz et al. further teaches a structure of an array of microneedles (see Fig. 2D) which is manufactured by the method according to claim 1 and includes one or more microneedles formed on a base (see Fig. 2D).
Regarding claim 11, Spatz et al. teaches the claimed invention as discussed above concerning claim 10, and Spatz et al. further teaches that the one or more microneedles formed on the base are arranged regularly (see Fig. 11) or irregularly on the base.
Regarding claim 12, Spatz et al. teaches the claimed invention as discussed above concerning claim 10, and Spatz et al. further teaches that the one or more microneedles are uniform in size, height, and shape (see Figs. 2D and 9-11).

Claims 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. either alone, or in further view of U.S. Publication No. 2008/0108959 to Jung et al.
Regarding claim 4, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and Spatz et al. further teaches that the viscous material can be polyethyleneglycol (PEG) or methacrylates (in paragraph 29). The Examiner is of the position that it is well known that PEG and PMMA are biocompatible and biodegradable materials, and PMMA is a methacrylate. 
As such, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Spatz et al. so that the viscous material used is PMMA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Nonetheless, Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that the viscous material is biocompatible and biodegradable (paragraph 8). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to have modified the method of Spatz et al. to use a biocompatible and biodegradable viscous material, as taught by Jung et al., in order to produce a biodegradable solid microneedles for applications where the microneedle is not removed from the body after their insertion into the body, that cause minimal pain when they penetrate the skin, give less foreign body sensation after their insertion into the body, and, at the same time, have such a hardness that they be effectively delivered to the target site via the stratum corneum.(paragraph 3 of Jung et al.). 
Regarding claim 7, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention that the size of the microneedle to be formed is adjusted by controlling the amount of viscous composition on the upper surface of the first base in step a of Spatz et al., because it is obvious that the more viscous the composition that is applied to the islands, the larger the resultant microneedles will be. Such a modification to the method of Spatz et al. would have been an obvious matter of design choice, since such a modification would have involved a mere change 
Nonetheless, Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that the viscous material, drawing rate and applied temperature are the main factors to decide the structure of the resulting biodegradable microneedles, and these factors may be suitably adjusted depending on the desired length and diameter (paragraph 22 of Jung et al.).
The Examiner is of the position that it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention that the size of the microneedle to be formed is adjusted by controlling the amount of viscous composition used, because it is obvious to the more viscous composition that is applied to the islands, the larger the resultant microneedles will be. Such a modification to the method of Spatz et al., in view of Jung et al. would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size (i.e., volume/amount) of a component (i.e., viscous material used). A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Regarding claim 8, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention that the size of the microneedle to be formed is adjusted by controlling one or more factors selected between vibration time and vibration intensity in step c (i.e., the amount of heat applied will influence the overall shape of the resultant microneedle, applying more heat, which results in an increase in the vibration rate of the heated molecules of viscous composition, decreases the viscosity, which would allow for thinner/longer microneedles, whereas applying heat that is at or just above the melting point/softening point of the viscous composition will produce thicker/shorter microneedles due to a high viscosity of the viscous composition). Thus, it is obvious that the more viscous the composition that is applied to the islands of Spatz et al., the shorter the resultant microneedles will be. Such a modification to the method of Spatz et al. would have been an obvious matter of design choice, since such a modification would have involved a mere modification of 
Nonetheless, Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that the teaches the viscous material, drawing rate and applied temperature (i.e., vibratory energy, and thus intensity) are the main factors to decide the structure of the resulting biodegradable microneedles, and these factors may be suitably adjusted depending on the desired length and diameter (paragraph 22 of Jung et al.).
The Examiner is of the position that it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention that the size of the microneedle to be formed is adjusted by controlling the amount of viscous composition used, because it is obvious to the more viscous composition that is applied to the islands, the larger the resultant microneedles will be. Such a modification to the method of Spatz et al., in view of Jung et al. would have been an obvious matter of design choice, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 

Claims 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. in further view of Jung et al.
Regarding claim 5, Spatz et al. teaches the claimed invention as discussed above concerning claim 1, and Spatz et al. further teaches that the viscous material can be methacrylates (in paragraph 29). The Examiner is of the position that it is well known that PMMA is a biocompatible and biodegradable material, and PMMA is a methacrylate. But, Spatz et al. does not expressly teach that the viscous composition includes one or more biocompatible materials selected from a group consisting of chitosan, collagen, gelatin, hyaluronic acid (HA), alginic acid, pectin, carrageenan, chondroitin (sulfate), dextran (sulfate), polylysine, carboxymethyl chitin, fibrin, agarose, pullulan, and cellulose that are biodegradable or soluble in biological tissues when the material is injected into the skin.
Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that the viscous material is 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to have modified the method of Spatz et al. to use a biocompatible and biodegradable viscous material, such as cellulose, as taught by Jung et al., in order to produce a biodegradable solid microneedles for applications where the microneedle is not removed from the body after their insertion into the body, that cause minimal pain when they penetrate the skin, give less foreign body sensation after their insertion into the body, and, at the same time, have such a hardness that they be effectively delivered to the target site via the stratum corneum.(paragraph 3 of Jung et al.). 
Regarding claim 13, Spatz et al. teaches the claimed invention as discussed above concerning claim 10, and Spatz et al. further teaches a base element from which the filamentary projections extend (see Fig. 2D). Spatz et al. further teaches that the First Preliminary Amendmentmicroneedle has a lower surface which is in contact with the base (see Fig. 2D), and an upper portion including a cutting edge which is distant from the base (see Fig. 2D), and that the lower surface has a cross-sectional diameter which ranges from 50 to 300 µm (paragraph 45 discloses that the islands, and thus the lower surface of the microneedles, have a diameter range of 4 nm - 1100 µm, which falls within the claimed range) and is parallel to the base (see Fig. 2D), but Spatz et al. does not expressly discuss the diameter of the upper portion.  
Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that upper portion including a cutting edge has a cross-sectional diameter which ranges from 5 to 50 µm (paragraph 3 discloses that the microneedles are fabricated to have a diameter of 50-100 µm at the upper end part) and is parallel to the base (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to have modified the method and resultant microneedle structure of Spatz et al. to produce microneedles having an upper portion diameter in the range taught by Jung et al., in order to 
Regarding claim 14, Spatz et al. teaches the claimed invention as discussed above concerning claim 10, and Spatz et al. further teaches a base element from which the filamentary projections extend. This advantageously creates a stable component that can be immediately used for the further application (paragraph 24), but Spatz et al. does not expressly teach that the structure is a transdermal patch for delivering medicine.
Jung et al. teaches a technique for making a microneedle structure (see Fig. 2) that is similar to the technique disclosed by Spatz et al., and Jung et al. further teaches that the microneedle is used as a transdermal patch for delivering medicine (paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to have used the method and resultant microneedle structure of Spatz et al.to produce a transdermal patch for delivery medicine, as taught by Jung et al., in order to produce a biodegradable solid microneedles for applications where the microneedle is not removed from the body after their insertion into the body, that cause minimal pain when they penetrate the skin, give less foreign body sensation after their insertion into the body, and, at the same time, have such a hardness that they be effectively delivered to the target site via the stratum corneum.(paragraph 3 of Jung et al.). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al. in further view of U.S. Publication No. 2015/0328443 to Jung et al. (hereinafter referred to as Jung et al. ‘443).
Regarding claim 6, 
Jung et al. ‘443 teaches a method of making biodegradable microneedles, which involves the manipulation of a viscous composition (viscous solution) that is similar to the technique used by Spatz et al., wherein the viscous composition (viscous solution) includes hyaluronic acid of 5 to 50 kDa of 10 to 80% w/v (8,000 mg of hyaluronic acid (molecular weight: 29 kDa) dissolved in 20 ml of deionized distilled water to prepare a 40% (w/v) solution, paragraph 143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Spatz et al., so that the viscous composition includes hyaluronic acid, as taught by Jung et al. ‘443, since a viscous composition having a hyaluronic acid composition as taught by Jung et al. ‘443 would be a useful drug formulation to delivery to a patient, and since Jung et al. ‘443 teaches that this formulation can be used to make microneedle protrusions/viscous columns in a technique such as the one taught by Spatz et al. (paragraph 143 of Jung et al. ‘443).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR101254240 to Jung et al. shows a method of manufacturing microneedles (Figs. 4A-4H), that is similar to the method recited in the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/AMBER R STILES/Primary Examiner, Art Unit 3783